Case 0:19-cv-62083-RKA Document 1 Entered on FLSD Docket 08/20/2019 Page 1 of 11



                              UNITED S TATES DIS TRICT COURT
                              SOUTHERN DIS TRICT OF FLORIDA

                                                CASE NO.

  HOWARD MI CHAEL CAP LAN ,

                    P laint iff,

                    vs.

  BACCHUS AUTO, INC., a Florida Profit
  Corporation,       d/b/a   EUROPEAN
  PERFORMANCE,           and MB   2001
  PEMBROKE, LLC, a Florida Limited
  Liability Company,

            Defendant s.
  _______________________________/

                                               COMPLAINT

  P laint iff HOWARD MICHAE L CAPLAN (hereinaft er “P laint iff”), t hrough t he
  undersigned counsel, hereby files t his co mpla int and sues BACCHUS AUTO, INC.,
  d/b/a EUROPEAN PERFORMANCE ( “BACCHUS”), and MB 2001 PEMBROKE, LLC,
  (“MB”) ( hereina ft er, co llect ively referred to as “Defendant s”), for declarat or y
  and injunct ive relie f; for discr iminat ion based on disabilit y; and for t he
  result ant at torney's fees, expenses, and cost s (including, but not limit ed to,
  court    cost s     and    expert   fees),    pursuant   to   42   U.S.C.   §12181   et .   seq.,
  ("AMERI CANS WITH DIS ABILITIES ACT OF 1990," or "ADA") and alleges:


  JURIS DICTION
  1.      This Court is vest ed wit h or iginal jur isdic t ion over t his act ion pursuant to
  28 U.S.C. §1331 and §1343 for P laint iff’s claims ar is ing under T it le 42 U.S.C.
  §12181 et . seq., based on Defendant s’ violat ions of T it le III o f t he Amer icans
  wit h Disabilit ies Act of 1990, ( her einaft er referred t o as t he "ADA"). See also
  28 U.S.C. §2201 and §2202.




                                                    1
Case 0:19-cv-62083-RKA Document 1 Entered on FLSD Docket 08/20/2019 Page 2 of 11



  VENUE
  2.       The venue o f all event s giving r ise t o t his lawsuit is lo cat ed in Broward
  Count y, Flor ida. Pursuant t o 28 U.S.C. §1391(B) and rule 3.1 o f Local Rules o f
  t he Unit ed St at es Dist rict Court for t he Sout her n Dist r ict of Flor ida, t his is t he
  designat ed court fo r t his suit .


  PARTIES
  3.      P laint iff, HOWARD MI CHAE L CAP LAN , is a re sident of t he St at e of
  Flor ida. At t he t ime o f P laint iff’s vis it t o European Performance (“Subject Facility”),
  P laint iff   suffer ed   fro m   a   “qualified   disabilit y”   under   t he   ADA,   whic h
  subst ant ially limit s P la int iff’s major life act ivit ies, inc luding but not limit ed t o
  walking, and requires t he use o f a mo bilit y aid . T he P la int iff perso nally vis it ed
  European Performance, but was denied full and equal access, and full and equa l
  enjo yment of t he fa cilit ies, ser vices, goods, and amenit ies wit hin European
  Performance, which is t he subject of t his lawsuit . The Subject Facilit y is an aut o
  repair and P laint iff want ed t o inquir e about t heir ser vices , but was unable t o due
  to t he discr iminat or y barr ier s enumer at ed in Paragraph 15 o f t his Co mplaint .


  4.      In t he alt er nat ive, P laint iff, HOWARD MICHAE L CAPLAN , is an
  advocat e of t he r ight s of similar ly sit uat ed disabled per sons and is a “t est er” for
  t he purpose o f assert ing his civil r ight s and mo nit or ing, ensur ing and
  det er mining whet her places o f public accommo dat ion ar e in co mpliance wit h t he
  ADA.


  5.      Defendant s, BACCHUS and MB are aut hor ized t o conduct business and ar e
  in fact conduct ing business wit hin t he St at e of Flor ida. The Subject Facilit y is
  lo cat ed at 2001 Pembroke Rd., Hollywood, FL 33020. Upon infor mat io n and belie f,
  BACCHUS is t he lessee and/or operator of t he Real Propert y and t herefore held
  account able o f t he vio lat io ns o f t he ADA in t he Subject Facilit y which is t he
  mat t er of t his suit . Upon in for mat io n and belie f, MB is t he owner and lessor of
  t he Real Propert y wher e t he Subject Facilit y is lo cat ed and t her efore held

                                                 2
Case 0:19-cv-62083-RKA Document 1 Entered on FLSD Docket 08/20/2019 Page 3 of 11



  account able for t he vio lat io ns o f t he ADA in t he Subject Facilit y which is t he
  mat t er of t his suit .


  CLAIMS: VIOLATIO NS OF TH E AMERICANS WITH DISAB ILITIES ACT
  6.      P laint iff adopt s and re -alleges t he alle gat ions st at ed in par agraphs 1
  t hrough 5 of t his co mpla int , as are furt her expla ined herein.


  7.      On July 26, 1990, Congress enact ed t he Amer icans w it h Disabilit ies Act
  ("ADA"), 42 U.S.C. §12101 et . seq. Co mmer cial ent erpr ises were provided one
  and a half year s fro m enact ment of t he st at ut e to implement it s requirement s.
  The effect ive dat e of T it le III of t he ADA was Januar y 26, 1992, or Januar y 26,
  1993 if Defendant s had t en (10) or fewer emplo yees and gross receipt s o f
  $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


  8.      As st at ed in 42 U.S.C. §12101(a)(1) -(3), (5) and (9), Co ngress found,
  amo ng ot her t hings, t hat :

          i. so me 43,000,000 Amer icans have one or more phys ical or ment a l
            disabilit y, and t his number shall increase as t he populat io n cont inues t o
            grow and age;

          ii. hist or ica lly, societ y has t ended t o isolat e and segregat e individuals
            wit h disabilit ies and, despit e so me improvement s, such for ms o f
            discr iminat io n against disabled individuals cont inue t o be a pervasive
            social pro blem, requir ing ser ious at t ent ion;

          iii. discr iminat io n against disabled individuals per sist s in such cr it ica l
            areas as emplo yment , housing, public acco mmodat io ns, t ransport at io n,
            co mmunicat ion, recreat io n, inst it ut ionalizat ion, healt h services, vot ing
            and access t o public ser vices and public facilit ies;

          iv.      individuals    wit h disabilit ies cont inually suffer               for ms o f
            discr iminat io n,    including:     out right    int ent io n al   exclusio n;    t he
            discr iminat or y     effect s   of     archit ect ural,      t ransport at io n,  and
            co mmunicat ion barr iers; failur e t o make modificat io ns t o exist ing
            facilit ies and pract ices; exclusio nar y qualificat ion st andards and
            cr it er ia; segregat io n, and regulat ion t o les ser ser vices, programs,
            benefit s, or ot her opport unit ies; and,

                                                  3
Case 0:19-cv-62083-RKA Document 1 Entered on FLSD Docket 08/20/2019 Page 4 of 11



           v. t he cont inuing exist ence of unfair and unnecessar y discr iminat io n and
             prejudice denies people wit h disabilit ies t he opport unit y t o compet e on
             an equal basis and t o pursue t hose opport unit ies for which t his count r y
             is just ifiably famous, and cost s t he Unit ed St at es billio ns o f do llars in
             unnecessar y expenses result ing fro m dependency and non -product ivit y.

  9.       As st at ed in 42 U.S.C. §12101( b)(1)(2) and (4), Congress explic it ly st at ed
  t hat t he purpose o f t he ADA was t o:

           i. provide a clear and co mprehensive nat ional mandat e for t he eliminat io n
             of discr iminat io n against individuals wit h disabilit ies;

           ii. provide clear, st rong, consist ent , enforceable st andards addressing
             discr iminat io n against individuals wit h disabilit ies; and,

           iii. invoke t he sweep of congressio nal aut horit y, including t he power to
             enforce t he fourt eent h amendment and t o regulat e co mmerce, in order to
             address t he ma jor areas of discr iminat ion faced on a daily basis by
             people wit h disabilit ies.

  10.      Pursuant t o 42 U.S.C. §12181(7), and 28 CFR §36.104, T it le III, no
  individual ma y be discr iminat ed against on t he basis o f disabilit y wit h regards
  to    t he   full   and   equal   enjo yment   of t he   goods,   services,   facilit ies,   or
  acco mmo dat ions o f any place of public acco mmodat ion by any per son who
  owns, leases (or leases t o), or operat es a p lace o f public acco mmodat io n.
  European Performance is a place o f public acco mmodat ion by t he fact it is a n
  est ablishment t hat provides goods/ser vices t o t he general public, and t herefore,
  must comply wit h t he ADA. T he Subje ct Facilit y is open t o t he public, it s
  operat ions affect co mmerce, and it is a ser vice est ablishment . See 42 U.S.C.
  Sec. 12181 (7) and 28 C.F.R. 36.104. T herefore, t he Subject Facilit y is a public
  acco mmo dat ion t hat must co mply wit h t he ADA.


  11.      The Defendant s have discr iminat ed, and cont inue t o discr iminat e against
  t he P laint iff, and ot hers who are similar ly sit uat ed, by denying access t o, and
  full and equal enjo yment of goods, ser vices, facilit ies, pr ivileges, advan t ages
  and/or acco mmodat io ns at European Performance locat ed at 2001 Pembroke Rd.,
  Hollywood, FL 33020, as prohibit ed by 42 U.S.C. §12182, and 42 U.S.C. §12101 et .

                                                 4
Case 0:19-cv-62083-RKA Document 1 Entered on FLSD Docket 08/20/2019 Page 5 of 11



  seq. ; and by fa iling t o remo ve archit ect ural barr iers pur suant t o 42 U.S.C.
  §12182( b)(2)( A)( iv).


  12.    P laint iff has vis it ed t he Subject Facilit y, and has been denied fu ll, safe,
  and equal access t o t he facilit y and t herefore suffered an injur y in fact .


  13.    P laint iff shall suffer a fut ure injur y as P laint iff int ends t o ret urn and
  enjo y t he goods and/or ser vices at t he Subject Facilit y wit hin t he next six
  mo nt hs. The Subject Facilit y is in clo se proximit y t o Plaint iff’s res idence and is
  in an area freque nt ly t ravelled by P laint iff. Furt her more, P laint iff will a lso
  ret urn to monit or compliance wit h t he ADA. However, P laint iff is precluded
  fro m do ing so by t he Defendant s' failur e and refusal t o provide people wit h
  disabilit ies wit h full and equa l access to t heir facilit y. Therefore, P laint if f
  cont inues t o suffer fro m discr iminat io n and injur y due t o t he archit ect ural
  barr iers, which ar e in vio lat io n o f t he ADA.


  14.    Pursuant to t he mandat es o f 42 U.S.C. §12134(a), on July 26, 1991, t he
  Depart ment o f Just ice, Office o f t he Attorney General, pro mu lgat ed Federa l
  Regulat io ns to imple ment t he requirement s of t he ADA. The ADA Accessibilit y
  guidelines ( hereinaft er referred t o as “ADAAG”), 28 C. F.R. Part 36, ma y cause
  vio lat ors to obt ain civil penalt ies of up to $55, 000 for t he fir st vio lat io n and
  $110,000 for any subsequent vio lat io n.


  15.    The Defendant s are in vio lat ion o f 42 U.S.C. §12181 et . seq., and 28

  C.F.R. 36.302 et . seq., and ar e discr iminat ing against t he P laint iff wit h t he

  fo llo wing specific vio lat ions which P laint iff perso nally encount ered and/or has

  knowledge of:

            a) The customer parking facility in front of the auto repair shop does not provide a

                compliant accessible parking space. 2010 ADA Standards 502.1


                                                5
Case 0:19-cv-62083-RKA Document 1 Entered on FLSD Docket 08/20/2019 Page 6 of 11



          b) The parking facility does not have the minimum number of compliant accessible

             parking spaces required. 2010 ADA Standards 208.2

          c) The parking facility in front of the shop has eight (8) standard spaces and zero (0)

             accessible parking spaces. One (1) compliant accessible parking space with

             adjacent access aisle is required. 2010 ADA Standards 208.2

          d) The parking facility does not provide compliant directional and informational

             signage to a compliant accessible parking space. 2010 ADA Standards 216.5

          e) There is no compliant access aisle attached to an accessible route serving any

             existing parking space which would allow safe entrance or exit of vehicle for

             accessible persons requiring mobility devices. 2010 ADA Standards 502.3

          f) There is currently no existing accessible route to help persons with disabilities

             safely maneuver through the parking facility as required. 2010 ADA Standards

             206.2.2

          g) There is a vertical change in level (step) from the building walkway up to the

             main entrance door creating a barrier for persons with a mobility disability from

             entering the store. 2010 ADA Standards 303.2

          h) The main exterior office door has a non-compliant panel type door handle.

             Operable parts must be operable with one hand and not require tight grasping,

             pinching, or twisting of the wrist. 2010 ADA Standards 309.4

          i) The facility does not provide compliant directional and informational signage to

             an accessible route which would lead to an accessible entrance. Where not all

             entrances comply, compliant entrances must be identified by the International

             Symbol of Accessibility. Directional signs that indicate the location of the nearest



                                               6
Case 0:19-cv-62083-RKA Document 1 Entered on FLSD Docket 08/20/2019 Page 7 of 11



                compliant entrance must be provided at entrances that do not comply. 2010 ADA

                Standards 216.6

            j) Existing facility does not provide a compliant accessible route to the entrance

                from any site arrival point. 2010 ADA Standards 206.2.1, 401.1

            k) Located at the east public sidewalk there is a concrete step at the bottom end of a

                non-compliant ramp that attaches to the building walkway. 2010 ADA Standards

                303.2

            l) The ramp is too steep. Ramp runs must have a running slope not steeper than

                1:12. 2010 ADA Standards 405.2

            m) The ramp requires handrails. Ramp runs with a rise greater than 6 inches must

                have handrails 505.2 Handrails must be provided on both sides of stairs and

                ramps. 2010 ADA Standards 405.8, 505.2

            n) The ramp must have a bottom landing. Ramps must have landings at the top and

                the bottom of each ramp run. 2010 ADA Standards 405.7

  16.    Upon infor mat ion and belief t here are ot her current vio lat io ns o f t he AD A
  at European Performance. Only upon full ins pect ion can all vio lat io ns be ident ified.
  According ly, a co mp let e list of vio lat io ns will requir e an on -sit e inspect ion by
  P laint iff’s r epresent at ives pursuant to Rule 34b of t he Federal Rules of C ivi l
  Procedure.


  17.    Upon infor mat io n and belief, P laint iff alleges t hat removal o f t he
  discr iminat or y barr iers and vio lat io ns is readily achievable and t echnicall y
  feasible. To dat e, t he readily achievable barr ier s and ot her vio lat io ns of t he
  ADA st ill exist and have not been remedied or alt ered in such a way as t o
  effect uat e compliance wit h t he provis io ns of t he ADA.




                                                7
Case 0:19-cv-62083-RKA Document 1 Entered on FLSD Docket 08/20/2019 Page 8 of 11



  18.    Pursuant to t he ADA, 42 U.S.C. §12101 et . seq., and 28 C.F.R. §36.304,
  t he Defendant s were required t o make t he est ablishment a place o f public
  acco mmo dat ion, accessible t o persons wit h disabilit ies by Januar y 28, 1992. As
  of t his dat e t he Defendant s have failed t o co mply wit h t his mandat e.


  19.    The P la int iff has been obligat ed t o ret ain t he under signed counsel for t he
  filing and prosecut io n o f t his act ion. P laint iff is ent it led t o have i t s reasonable
  att orney's fees, cost s and expenses paid by t he Defendant s, pursuant to 42
  U.S.C. §12205.


  20.    Pursuant to 42 U.S.C. §12188, t his Court is vest ed wit h t he aut hor it y t o
  grant P laint iff injunct ive relief, including an order to alt er t he subject facilit ie s
  to make t hem readily accessible and useable by individuals wit h disabilit ies t o
  t he ext ent required by t he ADA, and clo sing t he Subject Facilit y unt il t he
  requisit e modificat io ns ar e co mplet ed.


  REQUEST FOR RELIEF
  WHERE FORE, t he P la int iff demands judgment against t he Defendant s and
  request s t he fo llo wing injunct ive and declarat ory relief:


  21. That t his Honorable Court declares t hat t he Subject Facilit y owned, operat ed
  and/o r cont rolled by t he Defendant s is in vio lat io n o f t he ADA;


  22.    That t his Honorable Court ent er an Order requir ing Defendant s t o alt er t he
  Subject Facilit y t o make it accessible to and usable by individuals wit h
  disabilit ies to t he full ext ent requir ed by T it le III of t he ADA;


  23.    That t his Honorable Court ent er an Or der dir ect ing t he Defendant s t o
  evaluat e and neut ralize t heir po licies, pract ices and procedures toward persons
  wit h disabilit ies, for such reaso nable t ime so as t o allo w t he Defendant s t o
  undert ake and co mplet e correct ive procedures t o t he Subject Facilit y;

                                                 8
Case 0:19-cv-62083-RKA Document 1 Entered on FLSD Docket 08/20/2019 Page 9 of 11



  24.    That t his Honorable Court award reasonable at torney's fees, all cost s
  ( including, but not limit ed t o court cost s and expert fees) and ot her expenses o f
  suit , to t he P laint iff; and


  25.    That t his Honorable Court award such ot her and furt her r elief as it deems
  necessar y, just and proper.

  Dat ed t his August 20, 2019.

  Respect fully submit t ed by:

  Ronald E. Stern
  Ronald E. St ern, Esq.
  Flor ida Bar No. 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallanda le Beach Boulevard, Suit e 503
  Hallandale Beach, Flor ida 3 3009
  Telephone: (954) 639-7016
  Facsimile:(954) 639 -7198
  E-Mail: ronst ernlaw@gmail.co m
  At t orney for P laint iff, HOWARD MICHAEL CAP LAN




                                             9
Case 0:19-cv-62083-RKA Document 1 Entered on FLSD Docket 08/20/2019 Page 10 of 11



                         UNITED S TATES DIS TRICT COURT
                         SOUTHERN DIS TRICT OF FLORIDA

                                         CASE NO.

  HOWARD MI CHAEL CAP LAN ,

               P laint iff,

               vs.

  BACCHUS AUTO, INC., a Florida Profit
  Corporation,       d/b/a   EUROPEAN
  PERFORMANCE,           and MB   2001
  PEMBROKE, LLC, a Florida Limited
  Liability Company,

            Defendant s.
  _______________________________/

                              CERTIFICATE OF S ERVICE

         I HEREBY CERTIFY t hat on August 20, 2019, I elect ronically filed t he
  Co mplaint alo ng wit h a Summo ns for each Defendant wit h t he Clerk o f Court
  using CM/E CF. I also cert ify t hat t he aforement io ned document s are be ing
  ser ved on a ll counsel o f record, corporat ions, or pro se part ies ident ified o n t he
  att ached Ser vice List in t he manner specified via Ser vice of Process by an
  aut hor ized Process Ser ver, and t hat all fut ure pleadings, mot io ns and document s
  will be ser ved eit her via t ransmissio n o f Not ices of E lect ronic Filing generat ed
  by CM/ECF or Via U.S. Mail for t hose counsel or part ies who are not aut hor ized
  to receive elect ronically Not ices o f E lect ronic Filing.

  By: Ronald E. Stern
  Ronald E. St ern, Esq.
  Flor ida Bar No.: 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallanda le Beach Boulevard, Suit e 503
  Hallandale Beach, Flor ida 33009
  Telephone: (954) 639-7016
  Facsimile:(954) 639 -7198
  E-Mail: ronst ernlaw@gmail.co m
  At t orney for P laint iff HOWARD MI CHAE L CAP LAN




                                             10
Case 0:19-cv-62083-RKA Document 1 Entered on FLSD Docket 08/20/2019 Page 11 of 11



                                    SERVICE LIS T:

     HOWARD MI CHAEL CAP LAN , P laint iff, vs. BACCHUS AUTO, INC., a Florida
   Profit Corporation, d/b/a EUROPEAN PERFORMANCE, and MB 2001 PEMBROKE, LLC, a
                                Florida Limited Liability Company

             Unit ed St at es Dist r ict Court Sout her n Dist r ict Of Flor ida

                                        CASE NO.


  BACCHUS AUTO, INC., d/b/a EUROPEAN PERFORMANCE

  REGIS TERED AG ENT:

  ARBOLEYA, CARLOS JJR
  2550 SOUTH DIXIE HWY
  COCONUT GROVE, FL 33133

  VIA PROCESS SERVER


  MB 2001 PEMBROKE, LLC

  REGIS TERED AG ENT:

  ARBOLEYA, CARLOS J, ESQ.
  2550 S. DIXIE HIGHWAY
  COCONUT GROVE, FL 33133

  VIA PROCESS SERVER




                                             11
